Citation Nr: 1732217	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  09-42 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a right-side facial scar, memory loss, and headaches. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to July 1967, including service in the Republic of Vietnam from April 1966 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In April 2012, the Veteran and his significant other testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  In November 2012 and July 2015, the Board remanded the case for additional development and it now returns for further appellate review. 

The Board observes that the Veteran has also perfected an appeal as to the issue of entitlement to a rating in excess of 50 percent for posttraumatic stress disorder; however, as he has requested a Board hearing before a Veterans Law Judge sitting at the RO, in connection with such appeal, that issue will be the subject of a separate Board decision issued at a later date.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In March 2017, the Veteran indicated that he received treatment in 1969 for his right-side facial scar through the VA system at the New York, New York, VA Medical Center (VAMC).  In this regard, such records have not been requested or obtained.  Therefore, a remand is necessary in order to attempt to obtain such VA treatment records for consideration in the Veteran's appeal. 

The Board notes that, to date, the Veteran has not been afforded a VA examination in connection with his claim for service connection for residuals of a head injury, to include a right-side facial scar, memory loss, and headaches.  Here, while the Veteran has provided a description of the nature of the in-service incident that he believes led to a head injury, such in-service incident has not been confirmed.  However, following the development ordered in connection with this remand, the AOJ should review the complete record and conduct any additional indicated development with regard to this claim, to include, if necessary, affording the Veteran a VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the New York, New York, VAMC dated in 1969.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Thereafter, the AOJ should review the complete record and conduct any additional indicated development with regard to this claim, to include, if necessary, affording the Veteran a VA examination. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

